Citation Nr: 0923174	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-01 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent disabling for service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an eye condition, 
also claimed as secondary to service-connected diabetes 
mellitus. 


REPRESENTATION

Veteran represented by:	Terry Halpern, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969, and served in the Vietnam from February 21, 1968, 
to April 8, 1969.  He was awarded inter alia a Combat 
Infantryman Badge and a Purple Heart for his service in 
Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from November 2005 and April 2007 rating decisions of 
the Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO), which 
inter alia denied service connection for an eye condition 
(also claimed as secondary to the Veteran's service-connected 
diabetes mellitus), and granted service connection for the 
Veteran's PTSD and assigned a 10 percent disability 
evaluation.  The Veteran disagreed with such decisions, and 
subsequently perfected appeals. 

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the 
hearing transcript is of record and has been reviewed.  

The Board notes that during the April 2009 Board hearing it 
was noted that the Veteran had perfected an appeal of only 
the issue of entitlement to an increased initial evaluation 
in excess of 10 percent disabling for service-connected PTSD.  
However, review of the claims folder indicates that the 
Veteran filed a claim for service connection for an eye 
condition, claimed as secondary to his service-connected 
diabetes mellitus in July 2005.  See July 2005 "Statement in 
Support of Claim," VA Form 21-4138.  Following a November 
2005 rating decision which denied service connection for an 
eye condition, the Veteran submitted a timely notice of 
disagreement and indicated that his "eye condition is a 
result of [his] exposure to Agent Orange and [his] diabetes 
mellitus."  See December 2005 Type-Written Statement from 
the Veteran.  Following a March 2006 Statement of the Case 
(SOC) which denied service connection for an eye condition, 
the Veteran's representative submitted a timely substantive 
appeal disagreeing with the SOC denying the Veteran's service 
connection claims.  See March 2006 Type-Written Letter from 
the Veteran's Representative.  Review of the claims folder 
fails to include a withdrawal of such appeal by the Veteran 
or his representative.  As such, the issues are appropriately 
captioned above.        

The issue of entitlement to an increased initial evaluation 
in excess of 10 percent disabling for service-connected PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of an eye 
condition; and there is no objective evidence relating an eye 
condition to his active service or any incident therein.

2.  The preponderance of the evidence is against a finding 
that the Veteran's claimed eye condition is related to his 
service-connected diabetes mellitus disability.     


CONCLUSION OF LAW

An eye condition was not incurred or aggravated in service, 
and it is not proximately due to or the result of the 
Veteran's service-connected diabetes mellitus disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
that will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, the RO provided the Veteran with VCAA notice in an 
October 2005 letter.  This letter informed the Veteran of 
what evidence was required to substantiate his service 
connection claim, and of the Veteran's and VA's respective 
duties for obtaining evidence.  In February 2007, February 
2008, April 2008, October 2008, and March 2009 attachments to 
notice letters, the RO advised the Veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess.  19 Vet. App. 473.   

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims file contains STRs, service 
personnel records, VA medical evidence, private medical 
evidence, Social Security Administration (SSA) records, 
photos of the Veteran in Vietnam, and statements submitted by 
and on behalf of the Veteran.  The Veteran was afforded and 
underwent a Compensation and Pension (C&P) examination to 
determine the etiology of his claimed eye condition at the VA 
Medical Center (VAMC) in San Juan, on October 2005.  The 
Veteran requested and was provided a hearings before a 
Decision Review Officer (DRO) on November 2006 and before a 
Veteran's Law Judge via video conference on April 2009.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the service connection claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
Merits of the Service Connection Claim

Direct Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Furthermore, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

On review of the record, the Board finds that service 
connection for an eye condition based on all theories of 
entitlement, presumptive and direct, including based on 
herbicide exposure, must fail.

Initially, the Board notes that the Veteran has a current 
disability (refractive error and incipient senile cataracts) 
to meet the threshold requirement for a service connection 
claim.  See October 2005 VA Eye Examination Report.  However, 
the Veteran's STRs are negative for complaints, treatment, or 
diagnoses of any eye condition in-service.  

Further, post-service, the first indication of any eye 
condition is reflected in an October 2005 VA Eye Examination 
Report, containing complaints of loss of vision and 
diagnosing refractive error and incipient senile cataracts, 
dated approximately thirty-six years post-service.  Evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).    

There is also no evidence of a nexus between the Veteran's 
eye condition and his service.  

In addition to general service connection claims, in service 
connection claims involving herbicide agent exposure as a 
result of service in Vietnam, any of the eleven diseases 
listed in 38 C.F.R. § 3.309(e) may be presumed to have been 
incurred in-service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307.  "Service in 
Vietnam" includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) (where the Court 
held that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to the presumption 
of herbicide exposure and service connection constitutes a 
permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 
38 C.F.R. § 3.307(a)(6)(iii)).     

Here, an eye condition, including refractive error and 
incipient senile cataracts, is not one of the eleven diseases 
listed; thus, 38 C.F.R. § 3.309(e) does not apply in this 
case, and the Veteran's claim for presumptive service 
connection for such disability based on exposure to a 
herbicide agent in Vietnam cannot be granted.  

As such, the Veteran's service connection for an eye 
condition based on both theories of entitlement, direct and 
presumptive, including based on herbicide exposure, must 
fail.

Secondary Service Connection Claim

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the pendency of this 
appeal, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision.  Id.  Because VA has been 
in compliance with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.  

In the alternative, the Veteran asserts that he is entitled 
to service connection for an eye condition because this 
condition is a result of his service-connected diabetes 
mellitus disability.  See July 2005 "Statement in Support of 
Claim," VA Form 21-4138.  However, the evidence of record 
does not support the Veteran's alternative claim of secondary 
service connection.    

The Veteran is currently service-connected for diabetes 
mellitus.  See September 2004 Rating Decision.

In June 2005, the Veteran underwent a diabetic retinal 
examination at the St. Thomas Outpatient Clinic.  The 
examination was normal.  See June 2005 Primary Care Follow-Up 
Note.

Further, in October 2005, the Veteran underwent a C&P 
examination at the San Juan VAMC regarding the etiology of 
his claimed eye condition.  After review of the claims file 
and upon physical examination, the examiner assessed 
refractive error, incipient senile cataracts, and no diabetic 
retinopathy.  The examiner opined that the Veteran's loss of 
vision was caused by refractive error, and loss of vision 
including cataracts was not caused by or a result of the 
Veteran's diabetes mellitus disability.  See October 2005 VA 
Eye Examination Report.  The Veteran has not offered any 
medical evidence to the contrary.  

In light of the above evidence, the Board finds that the 
Veteran's eye condition is not proximately due to or the 
result of his service-connected diabetes mellitus disability.      

The Board notes that the only evidence relating the Veteran's 
eye condition to his service-connected diabetes mellitus 
disability is his own statements.  Although the Veteran is 
competent to describe his symptomatology (see Layno v. Brown, 
6 Vet. App. 465, 469 (1994)) and believes that his eye 
condition is related to his service-connected diabetes 
mellitus, his opinion as to medical matters is without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998) (a layperson without the 
appropriate medical  training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

As the preponderance of the evidence is against findings that 
the Veteran's eye condition is proximately due to his 
service-connected diabetes mellitus disability, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (citing Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990)).


ORDER

Entitlement to service connection for an eye condition, also 
claimed as secondary to service-connected diabetes mellitus, 
is denied.       


REMAND

A preliminary review of the file indicates that, following 
the March 27, 2009, certification of this case to the Board, 
the Veteran submitted treatment records from Dr. L.J.L. to 
the Board without an accompanying waiver of initial 
consideration by the RO.  Such treatment records relate to 
the current severity of the Veteran's service-connected PTSD.

When the Board receives pertinent evidence that was not 
initially considered by the RO, generally the evidence must 
be referred to the RO for review.  38 C.F.R. §§ 20.800, 
20.1304(c).  An exception is made if the veteran waives this 
procedural right or if the Board determines the requested 
benefit to which the evidence relates may be fully granted on 
appeal without such referral.  Id.  See also Disabled 
American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 
1339, 1346 (Fed. Cir. 2003).  The waiver must be in writing 
or, if a hearing on appeal is conducted, must be formally and 
clearly entered on the record orally at the time of the 
hearing.  38 C.F.R. § 20.1304(c).  Evidence is not pertinent 
if it does not relate to or have a bearing on the issue on 
appeal.  Id.

The additional evidence in question is pertinent because it 
concerns current treatment for the Veteran's PTSD, and a 
possible worsening of this condition.  Further, the Veteran 
has not waived his right to have this additional evidence 
initially considered by the RO.  The Board also does not have 
enough information to fully allow his claim at this point.  
Thus, a remand is required so the RO can initially consider 
this additional evidence.

At the April 2009 hearing, the Veteran indicated that he 
sought treatment once a month since 1998 from the Dr. L.J.L. 
at the Virgin Islands Medical Foundation in St. Thomas, U.S. 
Virgin Islands.  Review of the claims folder indicates that 
treatment records dated August 1998 to March 1999, October 
2006, and March 2009, have been associated with the claims 
folder.  The Veteran's treatment records from October 2006 to 
the present should be associated with the claims folder.  
These additional records must be obtained before deciding the 
Veteran's appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

The VA's General Counsel has indicated that, when evidence 
shows that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).  However, the Veteran through his 
representative indicated that he does not want another rating 
examination and is unwilling to report to such examination.  
See April 2009 Board Hearing Transcript.  As such, a current 
VA examination will not be ordered.

Accordingly, the case is REMANDED for the following action:

1.  Initially, the AMC/RO should obtain 
and associate with the claims file all 
medical records from Dr.L.J.L. at the 
Virgin Islands Medical Foundation in 
St. Thomas, U.S. Virgin Islands, dated 
from October 2006 to the present, 
regarding the Veteran's psychiatric 
disability (PTSD). 

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.          

2.  The Veteran through his 
representative indicated that he does 
not want another rating examination and 
is unwilling to report to such 
examination.  See April 2009 Board 
Hearing Transcript.  As such, a current 
VA examination will not be ordered.

Therefore, following completion of the 
requested development in paragraph 1, the 
AMC/RO should  readjudicate the claim for 
an increased evaluation for PTSD in light 
of the additional evidence, including the 
March 2009 treatment record from Dr. 
L.J.L. and any other treatment records 
from Dr.L.J.L. obtained as a result of 
this remand.  If this claim is not 
granted to the Veteran's satisfaction, 
prepare a Supplemental Statement of the 
Case (SSOC) and send it to the Veteran 
and his representative, and giving them 
time to respond before returning the file 
to the Board for further appellate 
consideration of this claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


